Exhibit OFFICE OF INSURANCE REGULATION KEVIN M. MCCARTY Commissioner FILED August 29, 2008 OFFICE OF INSURANCE REGULATION Docketed by: /s/ IN THE MATTER OF: AMCOMP ASSURANCE CORPORATION; AMCOMP PREFERRED INSURANCE COMPANY Workers’ Compensation Excess Profits CASE NO.:89261-07 CONSENT ORDER THIS CAUSE came on for consideration as a result of an agreement between AMCOMP ASSURANCE CORPORATION and AMCOMP PREFERRED INSURANCE COMPANY (hereinafter referred to as “AMCOMP”) and the OFFICE OF INSURANCE REGULATION (hereinafter referred to as the “OFFICE”).After a complete review of the entire record, and upon consideration thereof, and being fully advised in the premises, the OFFICE, hereby finds as follows: 1.The OFFICE, pursuant to Chapters 624 and 627, Florida Statutes, has jurisdiction over the subject matter and the parties herein. Workers’ Compensation Excess ProfitsFiling for calendar/accident years 2002, 2003, and 2.On June 26, 2006, AMCOMP submitted its Workers’ Compensation Excessive Profits Form 0IR-B1-15 filing required by Section 627.215, Florida Statutes, for the calendar/accident years 2002, 2003, and 2004. 3.On or about March 14, 2007, the OFFICE filed a Notice of excessive profits finding on a preliminary basis that AMCOMP had realized excess profits in the amount of $5,663,805.00 for workers’ compensation business for the statutory review period covering calendar/accident years 2002, 2003, and 2004. 4.On or about April 2, 2007, AMCOMP submitted a Petition for Formal Administrative Hearing pursuant to Section 120.57(1), Florida Statutes. 5.Subsequently on or about April 2, 2007, AMCOMP submitted amended documentation and explanatory exhibits regarding its Form OIR-B1-15 filing, correcting errors of the original filing and reported data. 6.On or about July 11, 2008, AMCOMP submitted additional amended documentation and explanatory exhibits regarding its Form OIR-B1-15 filing, correcting errors of the original filing and reported data. 7.Upon review of the amended documentation, the OFFICE has determined that AMCOMP has not realized excess profits for calendar/accident years 2002, 2003, and 2004, pursuant to Section 627.215, Florida Statutes. Workers’ Compensation Excess Profits Filing for calendar/accident years, 2003, 2004, and 8.On June 22, 2007, AMCOMP submitted its Workers’ Compensation Excessive Profits Form OIR-B1-15 filing, required by Section 627.215, Florida Statutes, for the calendar/accident years 2003, 2004, and 2005. 9.On or about May 19, 2008, the OFFICE filed a Notice of excessive profits finding on a preliminary basis that AMCOMP had realized excess profits in the amount of Eleven Million Seven Hundred One Thousand Eight Hundred Thirty Two Dollars and
